Citation Nr: 1637575	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder, and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel







INTRODUCTION


The Veteran served on active duty from December 28, 1973 to February 6, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board remanded this case in August 2015 for further development.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal was remanded for a VA examination and medical opinion.  Although the examination was scheduled for March 2016, the Veteran failed to appear.  The Veteran's representative requested another opportunity to complete a VA examination in the August 2016 post-remand brief.  The representative noted that the Veteran may have a legitimate mitigating circumstance for not reporting for the March 2016 VA examination.  For the following reasons, the Board agrees. 

The Board will direct another attempt at a VA examination because the Veteran has a history of homelessness, a history of drug use, and because of the nature of his claim for entitlement to service connection an acquired psychiatric condition is based on an in-service sexual assault.  However, the Veteran is advised it is his responsibility to report for the examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records, including treatment records from the Martinsburg VAMC dated from March 2016, forward.

2.  Next, schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner is asked to solicit from the Veteran an accurate history of the in-service sexual assault at Parris Island.  In particular, the examiner should ask the Veteran to clarify the details surrounding the claimed sexual assault (i.e., date location, whether an assault occurred, etc.); ask the Veteran whether or not he reported the incident to anyone, including his drill sergeant (SGT. C.); and ask the Veteran whether or not any official or disciplinary action was taking against the perpetrator (R.C.), and if so, the result of the action.

The examiner must identify all current psychiatric disorders found to be present.  A specific determination should be made as to whether the Veteran has a diagnosis of PTSD.



The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current acquired psychiatric condition had its clinical onset during active service or is related to any incident of service, to include a sexual assault.

The examiner must provide a complete rationale for all opinions provided.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




